Citation Nr: 1115098	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-40 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder (claimed as posttraumatic stress disorder (PTSD)).

2.  Entitlement to service connection for bilateral pes planus.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which (1) granted service connection for anxiety disorder, not otherwise specified, claimed as PTSD, and provided an initial evaluation of 30 percent effective July 3, 2008 (the date the claim for service connection was filed), and (2) denied service connection for bilateral pes planus.

The issue of service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Anxiety, not otherwise specified, is manifested by occupational and social impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).



CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9413 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his increased rating claim in July 2008.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in August 2008 and November 2008.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SOC) was issued in October 2009, and a supplemental statement of the case was issued in August 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in an August 2008 letter.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and VA treatment records were obtained and associated with his claims file.  He was also afforded a VA PTSD examination in April 2009 to assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods ("staged ratings").

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2(2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 2004, 207-208 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010)

In this case, the Veteran is currently assigned a 30 percent rating for his anxiety disorder (claimed as PTSD) pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413 (2010).

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).
30
38 C.F.R. § 4.130, Diagnostic Code 9413 (2010)
Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Do not include impairment in functioning due to physical (or environmental) limitations.

60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

One factor for consideration is the Global Assessment of Functioning (GAF) score which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is cognizant that a Global Assessment of Functioning score is not determinative by itself.

Factual Background and Analysis

The Veteran's application for service connection for a nervous disorder/PTSD was received in July 2008.  

The Veteran sought psychiatric treatment with H. J., M.D., in August 2008.  During the initial evaluation, he reported feeling restless and guarded, and having difficulty sleeping since his in-service stressors.  He noted he had nightmares and flashbacks.  He avoided crowds and airports, and only slept three to four hours a night.  He was hypervigilant, easily frustrated, and reported occasional poor self control.  He avoided conversations or movies about the war or airplane crashes.  At the time of this evaluation, he had never before sought psychiatric treatment, and was not on any medications to treat his anxiety disorder.  

On mental status examination, the Veteran was disheveled, but able to relate well and was a reliable historian.  His mood was depressed and anxious, and his affect was congruent.  His speech was within normal limits, but he had some problems with attention and concentration (he was oriented but distractible).  His judgment and insight were fair.  He denied hallucinations and suicidal/homicidal ideation.  He was logical during the interview.  The diagnosis was PTSD and GAF score of 43 was assigned.  He was given a treatment plan of a combination of psychotherapy and psychopharmacology.  By October 2008, the Veteran reported that his sleep had improved with the medications he had been prescribed.  He noted his wife complained that they needed to socialize more but that being around crowds of people "bothered him a lot."   Dr. J noted that the Veteran's affect was constricted.  In February 2009, he reported he was still sleeping better, but that the medication made him tired.  He continued to have flashbacks about airplanes and he reported he did not have any close friends.  By May 2009, the Veteran reported that the medications were "helping a little."  His sleep was better, but his wife reported he talks to himself at night.  He reported some improvement in his mood, but he continued to have nightmares most nights.  His wife told him she saw some improvement from his treatment.

In April 2009, the Veteran was afforded a VA PTSD examination; his claims file and treatment records were reviewed in conjunction with the examination.  He reported receiving treatment with a private psychiatrist every three months, beginning in August 2008.  He commented that his prescription medications had helped his sleep.  He has seven siblings, all of which he is in contact with.  He is on his third marriage.  His first marriage ended in divorce, and he was widowed from his second wife.  At the time of the examination he had been married to his third wife for more than 20 years, but he reports their relationship is not as close as he would like it to be.  They mutually have seven children (biologically five of the children belong to the Veteran).  He reported he has regular contact with all seven children.  He stated that he had a some friends, but that none were close, and he rarely saw his friends outside of work.  He does attend church weekly.  For leisure pursuits, the Veteran enjoys fishing and walking his dog.  He use to enjoy watching birds or airplanes, however, he no longer enjoyed that activity.  

On psychiatric examination, the Veteran was clean and neatly groomed.  His psychomotor activity and speech were unremarkable.  His attitude toward the examiner was apathetic, his affect was constricted, and his mood was dysphoric.  He was easily distracted, and unable to do serial 7's upon testing.  He reported that his mind "wanders" at times.  He was however, oriented to person, place and time.  His thought process and content were unremarkable and he denied delusions or hallucinations.  His insight and judgment were adequate, and his intelligence level was average.  He reported sleep impairment, and averaged four to five hours of sleep a night, with nightmares.  He did not show inappropriate behavior, and he denied obsessive/ritualistic behavior or panic attacks.  He also denied suicidal/homicidal ideation.  He had good impulse control and no episodes of violence.  He was able to maintain minimum personal hygiene.  His mental status affected his recreational activities, but did not impact his other activities of daily living, such as household chores, shopping, grooming, personal hygiene, sports/exercise, traveling or driving.  His remote and immediate memories were normal but he did have mild impairment of his recent memory (he forgets where he leaves his keys or what he was looking for when he walks into a room).  At the time of the examination the Veteran was employed full time, and had had the same employment for more than 20 years.  He reported missing four weeks of work in the prior twelve months due to his psychiatric disorder and his diabetes.  He was diagnosed with anxiety disorder, not otherwise specified (subclinical PTSD) and assigned a GAF score of 55.  The examiner noted that the Veteran did not meet the full criteria for PTSD, but that his anxiety symptoms were related to his service.  The examiner opined that the Veteran did not have total occupational and social impairment due to his psychiatric symptoms.  He had deficiencies in thinking (he had regular intrusive thoughts about service), family relations (wishes he was closer to his wife), and mood (dysphoric most days), but he did not have deficiencies in judgment or work.  

An August 2009 VA treatment record noted that the Veteran continued to have flashbacks, but that he had fewer nightmares and flashbacks since being placed on medications by his private psychiatrist.  He stated that his mood was good overall, and that he was sleeping well.  On depression screening he responded "not at all" to whether he had lost interest or pleasure in doing things, and if he was feeling down, depressed or hopeless.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his PTSD symptoms are more severe than contemplated by his initial 30 percent rating.  After a review of the claims file, the Board finds that the Veteran's symptoms, for the entire period on appeal, do not meet the criteria a rating in excess of 30 percent.  

The Veteran's treatment records and VA examination reports consistently noted that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a)(2010).  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

There are two GAF scores available in the claims file.  In August 2008, the Veteran's private psychiatrist initially assessed him with a GAF of 43, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  However, there is no indication in the accompanying mental status examination that the Veteran had suicidal ideation, obsessional rituals, panic attacks, and he was employed fulltime at a job he had held for 20 years.  Additionally, this GAF score was assigned prior to the Veteran receiving any psychiatric treatment for his disorder.  In April 2009, the VA examiner assessed the Veteran with a GAF score of 55, which indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In May 2009, the Veteran reported to Dr. J. that the medications were helping.  In reviewing the symptoms reported in the Veteran's mental status examinations, a GAF score indicating moderate symptoms corresponds with his reported and identified psychiatric symptoms.  Considering the GAF scores in the context of the entire record, the Board finds that the evidence compels a finding that a rating in excess of 30 percent is not warranted.

Throughout the claims period on appeal the Veteran had psychiatric symptoms of depression, constricted affect, some short term memory impairment, nightmares, flashbacks, hypervigilance, and sleep impairment.  He also reported not liking crowds and being socially isolative.  By October 2008 (his first psychiatric treatment after being placed on medication), the Veteran noted an improvement in sleep impairment and mood, although he continued to dislike socializing.  He continued to improve, and by August 2009 he reported sleep and mood improvement, with no depressive symptoms.

Socially, the Veteran has been married to his current wife for more than 20 years, although he does not feel as close to her as he would like.  He also is in contact with all seven of his siblings, and all seven of his children.  He reports few friends, and no close friends.  He continues to enjoy leisure pursuits, and he attends church regularly.  Occupationally, he has worked at the same job for more than 20 years.  While he finds his employment occasionally stressful, he reports that his few friends are through his employment.  He also endorses missing four weeks of work in the prior 12 months, but this is due to a combination of stress and diabetes (which is noted in the records to be uncontrolled).   The Veteran's symptoms have improved with treatment but have remained moderate in severity.  Moderate symptoms are contemplated by a 30 percent rating.

There is no indication that the Veteran had occupational and social impairment with reduced reliability and productivity due to such symptoms as: circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Veteran was noted to have a constricted affect.  Overall, however, his symptoms most accurately reflect the criteria for a 30 percent rating and do not warrant the next higher rating of 50 percent at any time on appeal.  It follows, that if he does not meet the criteria for a rating of 50 percent, that he does not meet the criteria for the higher ratings of 70 or 100 percent.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain symptoms, such as his problems with stress, nightmares, and irritability.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran is credible in his reporting of symptoms, but finds that the symptoms he reports do not show that a rating in excess of 30 percent is warranted at any time on appeal.  In fact, the Veteran has reported decreased severity of symptoms between his initial treatment in August 2008 and August 2009.

The Board has considered additional staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's anxiety.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no evidence that the Veteran has been hospitalized for his anxiety, and the majority of his symptoms relate to his social isolation.  Consequently, referral for extraschedular consideration is not warranted.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of competent, credible, and persuasive evidence to support the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified, is denied.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Here, the Veteran claims service connection for bilateral pes planus, which he contends began in service.  A review of service treatment records shows that on the Veteran's March 1972 enlistment evaluation he was noted to have pes planus.  In May 1972, he was issued arch supports for his pes planus.  During a February 1975 reenlistment examination it was noted he should undergo an orthopedic consultation for his feet.  An April 1975 treatment record noted that the Veteran's pes planus was completely asymptomatic.  He stated he was issued supports in boot camp but that they caused his feet to hurt.  He was noted to have marked pes planus.  In May 1975 he stated he received benefit from wearing boots rather than shoes.  In a May 1979 examination the Veteran noted that he did not have any foot trouble.  During his January 1980 separation examination he noted that he did not have foot trouble, and there was no significant interval medical history.

In February 2009, the Veteran was afforded a VA feet examination.  The examiner diagnosed pes planus and onychomycosis (not secondary to pes planus).  However, the examiner did not provide a nexus opinion.  As there is evidence that the Veteran entered service with pes planus, on remand the Veteran should be afforded a VA examination where the examiner addresses whether the Veteran's service aggravated his pes planus.

There are few treatment records regarding the Veteran's bilateral pes planus contained in the claims file.  On remand, the RO/AMC should request that the Veteran provide information regarding any treatment he has received for his bilateral pes planus since service, and obtain any available records.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed bilateral pes planus since service.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After all available records and responses from each contacted entity have been associated with the claims file, the Veteran should be scheduled for appropriate VA feet examination by a physician.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Feet Examination.  

Following the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current pes planus was caused or aggravated (i.e., worsened beyond its natural progression) by active service.  The examiner should note the Veteran's in-service examinations noting pes planus and treatment with inserts and boots.  A complete rationale should be given for all opinions and conclusions expressed in the report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  The AMC/RO should evaluate the claim based on all theories of entitlement presented by the Veteran.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


